|

. 1
AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘

PS

Page 1 of [

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

‘United States of America
Vv.

Lorenzo Bernal-Felipe

REGISTRATION NO, 94796298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

L] was found guilty to count(s)

JUDGMENT IN A CRIMINAL CASE

(For Offenses Committed On or After November 1, 1987)

Case Number: 3:20-mj-20492

Serena Premjee
Defendant's Attorney

 

 

i a? my
cm fl B
A i ha

 

 

MAR @ 4 2020

 

 

 

CL feat 14 ts SY S-Ae4cr SOW ft

SOUTHERN DISTRICT OF CALIFORNIA

 

DEPUTY

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

after a plea of not guilty.
Title & Section Nature of Offense
8:1325 ILLEGAL ENTRY (Misdemeanor)

1 The defendant has been found not guilty on count(s)

Count Number(s)

1

 

O Count(s)

 

| IMPRISONMENT ,
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for aterm of: -
‘ED TIME SERVED og

BI Assessment: $10 WAIVED & Fine: WAIVED

days

 

dismissed on the motion of the United States.

Court recommends,USMS, Ick. or DHS or other arresting agency return all property and all documents in

in defendant’s possession at the time of arrest upon their deportation or removal. |

 

O Court Tesommends defendant be deported/removed with relative, v te ret

“A. C pa }

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and -
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, March 4, 2020

 

Date of Imposition of Sentence

A

  

Received =.=

DbusM _ HONORABIE ROBERT N. BLOCK

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy

 

3:20-mj-20492
